PER CURIAM.
The order denying appellant’s motion for postconviction relief is affirmed. As to the second issue, defendant was properly convicted of armed robbery under section 812.13(2)(a), Florida Statutes (1989). The State need only show that defendant’s participation in the crime satisfied section 777.011, Florida Statutes (1989). The State need not show that defendant personally possessed the firearm. See id.; State v. McQuay, 403 So.2d 566, 568 (Fla. 3d DCA 1981); Norris v. State, 360 So.2d 476 (Fla. 3d DCA 1978).*
Affirmed.

 A different rule applies where section 775.087, Florida Statutes, is used to enhance the felony or impose a three-year mandatory minimum sentence. See State v. Rodriguez, 602 So.2d 1270, 1271-72 (Fla. 1992); Earnest v. State, 351 So.2d 957, 958-59 (Fla. 1977); Stripling v. State, 602 So.2d 663, 665 (Fla. 3d DCA 1992).